


Exhibit 10.17.1

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (the “Amendment”) is entered into this 29 day of
April , 2014, between DENVER ROAD, LLC, a New Jersey limited liability company
(“Landlord”), and INSMED INCORPORATED, a Virginia corporation (“Tenant”). For
purposes of this Amendment, the “Effective Date” shall be the date this
Amendment has been executed and delivered by Landlord and Tenant.

 

Landlord and Tenant are parties to a certain Lease (the “Lease”) dated
December 31, 2013, covering premises deemed to contain approximately 27,435
rentable square feet (the “Existing Premises”) located in Building 10 (the
“Building”), 10 Finderne Avenue, Bridgewater, New Jersey, as more particularly
described in the Lease.

 

By written notice dated February 19, 2014, Tenant notified Landlord, pursuant to
Section 15.2 of the Lease, that (i) Tenant desires to lease a portion of the
Available Third Floor Space (as defined in said Section 15.2), and (ii) Tenant
desires to lease a portion of the First Floor Space (as defined in said
Section 15.2). The portion of the Available Third Floor Space to be leased by
Tenant consists of an area deemed to contain 14,121 rentable square feet located
on the third (3rd) floor of the Building, as shown on the plan attached hereto
and made a part hereof as Exhibit A (the “Third Floor Area”), and the portion of
the First Floor Space to be leased by Tenant consists of an area deemed to
contain 1,301 rentable square feet located on the first (1st) floor of the
Building, as shown on the plan attached hereto and made a part hereof as
Exhibit B (the “First Floor Area”) (the Third Floor Area and the First Floor
Area are sometimes referred to together herein as the “New Space”, and together
are deemed to contain 15,422 rentable square feet). The purpose of this
Amendment is to document the leasing of the New Space, as provided in said
Section 15.2, and otherwise subject to and in accordance with the terms and
conditions set forth in this Amendment.

 

For good and valuable consideration the receipt and sufficiency of which is
acknowledged by Landlord and Tenant, and intending to be legally bound hereby,
Landlord and Tenant agree as follows:

 

1.                                      Effective as of the Effective Date,
(i) Landlord shall deliver possession of the New Space to Tenant, and the
Premises shall for all purposes under the Lease, as amended by this Amendment,
include both the Existing Premises and the New Space, and (ii) the total space
being leased by Landlord to Tenant, and by Tenant from Landlord, under the
Lease, as amended by this Amendment (and, therefore, the “Premises”, as defined
in the Lease) shall be deemed to contain a total of 42,857 rentable square feet.

 

2.                                      The Term of the Lease with respect to
the New Space shall commence upon the Effective Date, and shall end
coterminously with the Term for the Existing Premises, on the Expiration Date
(as defined in the Lease).

 

3.                                      With respect to the New Space, the
following terms and conditions shall be applicable:

 

(a)                                 Upon execution of this Amendment by Landlord
and Tenant, Landlord shall deliver possession of the New Space to Tenant, and
Tenant shall accept possession of the

 

1

--------------------------------------------------------------------------------


 

New Space, vacant and in its current “AS IS” condition. Landlord’s obligations
under clause (i) of the second sentence of Section 1.4 of the Lease shall not be
applicable to the New Space.

 

(b)                                 Commencing as of the seven (7) month
anniversary of the Effective Date (the “New Space Rent Commencement Date”), and
continuing throughout the remainder of the Term, Tenant shall pay to Landlord
Fixed Rent (as defined in the Lease) for the New Space at the following rates
for the following periods (in addition to the Fixed Rent payable by Tenant for
the Existing Premises under the Lease, which shall remain unaffected by this
Amendment):

 

(i)                                     $246,752.04 (i.e., $16.00 per rentable
square foot of the New Space), per annum, payable in equal monthly installments
of $20,562.67, for the period from the New Space Rent Commencement Date, to and
including May 31, 2015;

 

(ii)                                  $254,463.00 (i.e., $16.50 per rentable
square foot of the New Space), per annum, payable in equal monthly installments
of $21,205.25, for the period from June 1, 2015, to and including May 31, 2016;

 

(iii)                               $262,173.96 (i.e., $17.00 per rentable
square foot of the New Space), per annum, payable in equal monthly installments
of $21,847.83, for the period from June 1, 2016, to and including May 31, 2017;

 

(iv)                              $269,885.04 (i.e., $17.50 per rentable square
foot of the New Space), per annum, payable in equal monthly installments of
$22,490.42, for the period from June 1, 2017, to and including May 31, 2018;

 

(v)                                 $277,596.00 (i.e., $18.00 per rentable
square foot of the New Space), per annum, payable in equal monthly installments
of $23,133.00, for the period from June 1, 2018, to and including May 31, 2019;
and

 

(vi)                              $285,306.96 (i.e., $18.50 per rentable square
foot of the New Space), per annum, payable in equal monthly installments of
$23,775.58, for the period from June 1, 2019, to and including November 30,
2019.

 

Provided no Event of Default (as defined in the Lease) is then in existence,
Tenant shall receive a credit against the Fixed Rent first payable under this
Amendment for the New Space in the amount of $112,161.12, to be applied until
exhausted against the monthly installments of Fixed Rent for the New Space first
coming due from and after the New Space Rent Commencement Date. In addition,
Tenant shall not be required to pay any Tax Payment (as defined in the Lease) or
Operating Payment (as defined in the Lease) with respect to the New Space
allocable to any period prior to the date such credit against Fixed Rent is
exhausted.

 

(c)                                  The provisions of Section 1.5 of the Lease
shall be applicable to Tenant’s lease of the New Space pursuant to this
Amendment, except as follows:

 

(i)                                     As to the portion of the Available Third
Floor Space being leased by Tenant hereunder (i.e., the Third Floor Area),
Landlord and Tenant acknowledge that the location and configuration of the Third
Floor Area reflects a modification of the configuration of the existing common
corridor abutting said area from that shown on Exhibit G-l attached to the Lease
(in that the wall between the Third Floor Area and such corridor shall be
straight, as

 

2

--------------------------------------------------------------------------------


 

shown on Exhibit A attached hereto, rather than a series of angled abutments, as
shown on Exhibit G-l attached to the Lease). Tenant acknowledges and confirms
that all modifications to the existing corridor required to so modify the wall
between the Third Floor Area and said corridor shall be performed by Tenant as
part of the Initial Tenant Work (as defined in the Lease) with respect to the
Third Floor Area. Landlord agrees that Tenant shall not be required to restore
said corridor at the expiration of the Lease to its condition prior to the
modification of the configuration thereof as described above.

 

(ii)                                          The Tenant Allowance (as defined
in the Lease) with respect to the Initial Tenant Work for the Third Floor Area
shall equal $231,073.22.

 

(iii)                                       The Tenant Allowance with respect to
the Initial Tenant Work for the First Floor Area shall equal $21,289.30.

 

(iv)                                      Tenant acknowledges that the First
Floor Area is not separately demised, and that it shall be Tenant’s
responsibility, as part of the Initial Tenant Work for the First Floor Area, to
construct walls, doorways and other improvements required to fully enclose and
separately demise the First Floor Area (the “Demising Work”); provided, however,
that the Initial Tenant Work (and, if applicable, the Demising Work) for the
First Floor Area shall preserve the doorway to the mechanical room area shown on
Exhibit B attached hereto, and at all times during the Term of the Lease,
Landlord shall be entitled to access such mechanical room through the First
Floor Area and such doorway.

 

(d)                                 Notwithstanding anything to the contrary
contained in the Lease or this Amendment, unless and to the extent that Landlord
provides notice to Tenant to the contrary (Landlord will not provide such notice
later than nine (9) months prior to the Expiration Date and any later notice
shall be deemed null and void) prior to the expiration or sooner termination of
the Lease, Tenant shall remove, prior to the expiration of the Lease (or within
thirty (30) days following the earlier termination thereof), Tenant Improvements
(as defined in the Lease) that consist of Alterations constructed as part of the
Initial Tenant Work (as defined in the Lease) or to the Third Floor Area or the
First Floor Area under this Amendment that (i) are to portions of the Premises
that are to consist of laboratory space or are to be used for laboratory
purposes, (ii) constitute Tenant’s Rooftop Equipment (as defined in the Lease),
or (iii) constitute an internal staircase connecting the Existing Premises to
the Third Floor Area or the First Floor Area.

 

4.                                      With respect to all periods from and
after the Effective Date, (i) Tenant’s Share (as defined in the Lease) for the
Premises (i.e., the Existing Premises and the New Space) shall be 10.2087%, and
(ii) Tenant’s Building 10 Share (as defined in the Lease) for the Premises
(i.e., the Existing Premises and the New Space) shall be 66.2887%.

 

5.                                      Landlord shall not be required to
provide interior cleaning services to the laboratory areas located in the Third
Floor Area (the “Third Floor Laboratory Area”) and to the First Floor Area under
Section 4.6 of the Lease. Landlord shall provide Tenant with a credit against
the Fixed Rent payable by Tenant for the New Space under this Amendment in an
annual amount equal to the product of (i) the per rentable square foot amount
paid by Landlord per annum for standard office cleaning services at the Complex
(as defined in the Lease) times (ii) the number of rentable square feet of the
Third Floor Laboratory Area and the First Floor Area. Landlord shall notify
Tenant from time to time of Landlord’s calculation of such credit and any change
thereto. Tenant shall be solely responsible, at Tenant’s sole cost and expense,
for

 

3

--------------------------------------------------------------------------------


 

providing cleaning services for the Third Floor Laboratory Area and the First
Floor Area, and shall keep and maintain the Third Floor Laboratory Area and the
First Floor Area (including all bathroom and shower facilities therein) at all
times in a clean, sanitary and safe condition. Tenant shall indemnify, defend
and hold harmless Landlord from and against all liability arising in connection
with all activities of Tenant and any Tenant Party in the Third Floor Laboratory
Area and the First Floor Area, including but not limited to liability arising
from injuries (including death) resulting from or in connection with such
activities unless due to Landlord’s gross negligence or willful misconduct.

 

6.                                      Subject to the terms hereof, Tenant
shall be provided exclusive use of the first (1st) floor point of entry room
(“POE Room”), for the uses for which the Premises may be used, in the location
identified on Exhibit B attached hereto. Except for the payment of Fixed Rent,
charges for Building-standard electricity, Tax Payments (as defined in the
Lease) and Operating Payments (as defined in the Lease), Tenant’s obligations
under the Lease with respect to the Premises shall be applicable to Tenant’s use
and occupancy of the POE Room. Landlord shall not be required to provide any
services to the POE Room, or any allowance for the construction of Alterations
in the POE Room. Tenant shall accept the POE Room in its “AS IS” condition, as
of Landlord’s delivery of possession thereof to Tenant (the POE Room to be so
delivered at the same time as Landlord delivers possession of the First Floor
Area). In the event Landlord requires the use of the POE Room by any entity
other than Tenant, Landlord shall provide prior written notice to Tenant along
with plans as to how Landlord will demise the POE Room for use by another
Tenant. Prior to any other tenant’s use of the POE Room, Landlord shall demise
the POE Room into a separate space with a separate entry at Landlord’s sole cost
and expense. Prior to performing any work, Landlord shall submit its demising
plan to Tenant for Tenant’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed, but which approval shall take
into consideration Tenant’s required security level. Demising costs shall
include, without limitation, installation of any additional entrances, the
relocation of equipment including but not limited to transformers and electrical
panels and relocation or removal of any obstructions blocking or interfering
with any new entrance.

 

7.                                      Each party covenants, warrants and
represents to the other party that no broker, other than Jones Lang LaSalle and
Linque Management Company, Inc. (together, “Broker”), was instrumental in
bringing about or consummating this Amendment and that it has had no
conversations or negotiations with any broker except Broker concerning the
leasing of the New Space. Each party agrees to indemnify and hold harmless the
other party against and from any claims for any brokerage commissions and all
costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys’ fees and expenses, arising out of any
conversations or negotiations had by such party with any broker other than
Broker. Landlord agrees to pay Broker any commission owing to Broker in
connection with this Amendment pursuant to a separate agreement or agreements.

 

8.                                      If there is any conflict between the
terms and provisions of the Lease and the terms and provisions of this
Amendment, the terms and provisions of this Amendment shall prevail. Landlord
and Tenant ratify and affirm the Lease as modified by this Amendment. Except as
modified by this Amendment, the Lease shall remain unmodified, in full force and
effect. Except as herein otherwise expressly provided, or except as the terms of
the Lease may be in conflict with or inconsistent with the terms of this
Amendment, all of the terms, covenants and provisions of the Lease are hereby
incorporated into and made a part of this Amendment as if fully set forth
herein.

 

4

--------------------------------------------------------------------------------


 

9.                                      This Amendment may be executed and
delivered by the undersigned in counterparts. The electronically transmitted
signature of a party to this Amendment shall be binding upon such party.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first above written.

 

 

LANDLORD:

 

 

 

DENVER ROAD, LLC

 

 

 

By

/s/ Menashe Frankel

 

Name:

Menashe Frankel

 

Title:

Member

 

 

 

TENANT:

 

 

 

INSMED INCORPORATED

 

 

 

By

/s/ William H. Lewis

 

Name:

William H. Lewis

 

Title:

President and CEO

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Third Floor Area

 

[g234673kei001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

The First Floor Area

 

[g234673kei002.jpg]

 

--------------------------------------------------------------------------------
